 1

 2

 3
                            UNITED STATES DISTRICT COURT
 4                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 5

 6         JUDITH BRANDT,

 7                              Plaintiff,

 8            v.                                         C19-920 TSZ

 9         STATE FARM MUTUAL                             ORDER
           AUTOMOBILE INSURANCE
10         COMPANY,

                                Defendant.
11

12         Counsel having telephonically advised the Court that this matter has been

13 resolved, and it appearing that no issue remains for the Court’s determination,

14         NOW, THEREFORE, IT IS ORDERED that this case is DISMISSED with

15 prejudice and without costs.

16         In the event settlement is not perfected, either party may move to reopen and trial

17 will be scheduled, provided such motion is filed within 60 days of the date of this Order.

18         The Clerk is directed to send a copy of this Order to all counsel of record.

19         IT IS SO ORDERED.

20         Dated this 25th day of September, 2019.

21

22
                                                     A
                                                     Thomas S. Zilly
23                                                   United States District Judge
     ORDER - 1
